Citation Nr: 0940109	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  07-20 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to an increased rating for the residuals of a 
total right knee replacement with history of meniscectomy and 
degenerative arthritis, currently rated as 30 percent 
disabling.  

2. Entitlement to an effective date earlier than September 
11, 2007 for service connection for a left total knee 
replacement.  

3. Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from August 1972 
to July 1975.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from various rating actions of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Louis, Missouri.  In a November 2006 decision, the RO 
continued a 30 percent evaluation for the "residuals, 
meniscectomy, right knee with degenerative arthritis."  In a 
November 2007 decision, the RO granted a claim of service 
connection for a left total knee replacement with an 
evaluation of 30 percent, effective September 11, 2007.  In 
an April 2007 decision, the RO denied entitlement to a TDIU.  
The Veteran appealed all of these rating decisions.  

For the increased rating claim for the right knee, the claims 
file reflects that the Veteran was receiving a 20 percent 
evaluation for his right knee until May 9, 2005.  An August 
2005 RO rating shows that the Veteran was to receive a 
temporary evaluation of 100 percent disabling from May 9, 
2005 to July 1, 2006 (which the Veteran received).  After 
July 1, 2006, the August 2005 RO rating shows the Veteran was 
to receive an evaluation of 30 percent.  The Veteran filed 
his claim for an increased rating on June 6, 2006.  

In September 2007, the Veteran testified before a decision 
review officer (DRO) at the RO.  In September 2008, the 
Veteran testified before the undersigned at a Board hearing.  
Both transcripts have been associated with the file.  




FINDINGS OF FACT

1. The residuals of a total right knee replacement with 
history of meniscectomy and degenerative arthritis are 
manifested by pain and slight limitation of motion 
(100 degrees of flexion and extension to 5 degrees).  Severe 
painful motion and/or weakness of the left knee is not 
exhibited.  

2. On September 11, 2007, the Veteran submitted his claim of 
service connection for a left total knee replacement.  

3.  The Veteran was service-connected for a total right knee 
replacement with a history of meniscectomy and degenerative 
arthritis, evaluated as 30 percent disabling (effective July 
1, 2006) and a left total knee replacement also evaluated as 
30 percent disabling (effective September 11, 2007).  

4. The Veteran reportedly completed three years of college 
and worked for 28 years as a state trooper.  

5. The Veteran's service-connected disabilities do not 
prevent him from securing or following all substantially 
gainful occupations for which he is qualified.  


CONCLUSIONS OF LAW

1. The schedular criteria for a rating in excess of 
30 percent for residuals of a total right knee replacement 
with history of meniscectomy and degenerative arthritis are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code (DC) 5055 (2008).  

2. The criteria for an effective date earlier than September 
11, 2007, for the grant of service connection for a total 
left knee replacement are not met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. § 3.400 (2008).  

3. The criteria for entitlement to a TDIU are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.15, 4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist 

	A. Increased rating claim

In a June 2006 letter, the RO satisfied its duty to notify 
the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009) and 38 C.F.R. § 3.159(b) (2008).  The RO notified the 
Veteran of: information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  In the letter, the RO also 
notified the Veteran of the process by which effective dates 
are established, as required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

A recent decision by the United States Court of Appeals for 
the Federal Circuit has reduced the amount of notice required 
for increased rating claims, essentially stating that general 
notice is adequate and notice need not be tailored to each 
specific veteran's case.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 
Nos. 2008-7150, 2008-7115 (Fed. Cir. Sept. 4, 2009).  
However, the Veteran was sent a letter in June 2008 
explaining that the Veteran must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has; the relevant diagnostic codes; and 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  The Veteran has received adequate notice 
regarding his increased rating claim.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  The Veteran has been medically evaluated in 
conjunction with his claim.  All identified and available 
treatment records have been secured.  The duties to notify 
and assist have been met.  

	B. Earlier Effective Date 

The earlier effective date issue arises from the Veteran's 
disagreement with the effective date assigned following the 
grant of the claim of service connection for a total left 
knee replacement.  Courts have held that, once service 
connection is granted, the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under the VCAA.  
However, the Board notes that the June 2008 statement of the 
case provided the Veteran with the substance of 38 C.F.R. 
§ 3.400, which explains how effective dates are assigned.  

        C. TDIU

In a December 2006 letter, the RO satisfied its duty to 
notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009) and 38 C.F.R. § 3.159(b) (2008).  The RO notified 
the Veteran of: information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  In the letter, the RO also 
notified the Veteran of the process by which effective dates 
are established, as required by Dingess, 19 Vet. App. 473.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  The Veteran received several VA 
examinations and the December 2007 examination specifically 
addressed the Veteran's employability.  All identified and 
available treatment records have been secured.  The duties to 
notify and assist for this claim have been met.  

II. Legal Criteria and Analysis

	A. Increased rating claim

        1.  Disability Evaluations in General 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2008).  The entire period is considered for the possibility 
of staged ratings.  Consideration will be given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  Hart v. Mansfield, 21 Vet. App. 
505, 509-510 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2008).  In exceptional cases, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be awarded.  38 C.F.R. § 3.321 
(b)(1) (2008).  For an extraschedular evaluation to apply, 
there generally must be a "finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  

		2.  The Musculoskeletal System  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  Also, functional loss due to pain 
must be supported by pathology and shown through objective 
observation.  Johnston v. Brown, 10 Vet. App. 80, 84-85 
(1997) (citing 38 C.F.R. § 4.40).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).  

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2008).  
For the purpose of rating disability from arthritis, the 
spine is considered a major joint.  Id.  

The Board must evaluate disabilities under multiple 
diagnostic codes to determine if there is any basis to 
increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2008).  

A knee replacement (prosthesis) is covered under 38 C.F.R. 
§ 4.71a, DC 5055 (2008).  For one year following implantation 
of the prosthesis a 100 percent rating is warranted.  If 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity are shown, a 60 percent 
rating is warranted.  If there is intermediate degrees of 
residual weakness, pain or limitation of motion, the knee is 
to be rated by analogy to the following diagnostic codes: 
5256, 5261, or 5262.  The minimum rating after replacement is 
30 percent.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, for other 
impairment of the knee, assignment of a 10 percent rating is 
warranted when there is slight recurrent subluxation or 
lateral instability, a 20 percent rating when there is 
moderate recurrent subluxation or lateral instability, and a 
30 percent evaluation for severe knee impairment with 
recurrent subluxation or lateral instability.  

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  38 C.F.R. § 4.71a.  A 
0 percent rating contemplates limitation to 60 degrees.  
A 10 percent rating is warranted when it is limited to 
45 degrees and a 20 percent rating is warranted when it is 
limited to 30 degrees.  A 30 percent rating contemplates 
limitation to 15 degrees.  

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  38 C.F.R. § 4.71a.  A 
0 percent rating is warranted when leg extension is limited 
to 5 degrees.  A 10 percent rating is warranted when it is 
limited to 10 degrees, and a 20 percent rating is warranted 
when it is limited to 15 degrees.  Extension limited to 20 
degrees warrants a 30 percent evaluation, extension limited 
to 30 degrees warrants a 40 percent evaluation, and a 
50 percent evaluation contemplates extension limited to 45 
degrees.  

For impairment resulting from malunion of the tibia and 
fibula, if a slight knee or ankle disability is present a 
10 percent rating is warranted; if a moderate knee or ankle 
disability is present a 20 percent rating is warranted; if a 
marked knee or ankle disability is present a 30 percent 
rating is warranted.  38 C.F.R. § 4.71a, DC 5262 (2008).  If 
there is nonunion of the tibia and fibula with loose motion 
requiring a brace, a 40 percent rating is warranted.  Id.  

Standard motion of a knee is from 0 degrees extension to 
140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  

Although all available diagnostic codes have been considered, 
in this case DCs 5256 (ankylosis of the knee); 5258 
(cartilage, semilunar, dislocated, with frequent episodes of 
locking, pain and effusion into the joint) 5259 (symptomatic 
removal of semilunar cartilage); and 5263 (genu recurvatum) 
are not applicable.  The evidence does not show that the 
Veteran has any of these conditions.  

In his June 2006 claim, the Veteran stated he had to retire 
from his job as a state trooper: "due to [his] 
service-connected disability resulting in total knee 
replacement surgery."  The Veteran requested an increase.  
In his June 2007 appeal, he stated he injured his left knee 
while working in 1999.  He was then able to return to full 
duty status in February 2000.  In 2003, he had to have his 
left knee replaced, but was able to return to work.  In 2005, 
his right knee was replaced and he was forced to retire.  The 
Veteran stated he disagreed with the rating of 30 percent for 
his right knee because he was forced to retire due to being 
physically unfit to perform his duties.  He pointed out that 
he has had five operations on his right knee and can no 
longer participate in high impact sports.  

At the September 2007 decision officer review hearing, the 
Veteran stated his right knee affects him because he used to 
play and run track, softball, baseball, and "anything to 
compete."  Now he can only ride stationary bicycle and lift 
weights; he can't even jog.  At the September 2008 Board 
hearing, the Veteran said that since his knees have been 
replaced they're fine in that he can "get around ok," but 
he still cannot do high impact sports like he used to do 
(Transcript, p 4).  He works out with his upper extremities, 
but not his lower (Transcript, p 6).  He explained that his 
right knee has full extension (Transcript, p 8).  The Veteran 
felt that due to having had to retire early one knee should 
be rated higher than the other (Transcript, p 9-10).  

As background, a May 2005 private discharge summary shows the 
Veteran was diagnosed with end stage degenerative joint 
disease of the right knee and had total right knee 
arthroplasty.  In July 2005, a private medical record showed 
the Veteran's right knee was healing and he was able to flex 
to 90 degrees and "nearly fully straight."  A July 2005 
private physical therapy note shows the Veteran had a normal 
gait with minimal to moderate edema.  His right patella 
mobility was good except for superior gliding "which is 
minimally decreased."  His range of motion was measured: 
Extension was -4/0 degrees and flexion was 95/102 degrees 
supine and 86/98 degrees prone.  By October 2005, the Veteran 
was still having some pain in right knee but could flex to 
90-95 degrees and fully straighten.  He was doing a lot of 
squatting and strengthening-type exercises, but the doctor 
told him he needed to back away from the heavy weight-
lifting.  

A July 2006 private medical record shows that the Veteran was 
seen for bilateral total knee arthroplasties; the right was 
performed a year ago and left was before that.  He has had 
good results.  Components were "well-fixed" on radiographs.  
"He has resumed relatively normal activities."  The writer 
(presumably the Veteran's doctor) opined that the Veteran 
doesn't meet requirements to fulfill his duties as a state 
trooper and stated that it was questionable as to whether he 
could pursue, subdue and arrest law violators.  

At an August 2006 VA examination, the Veteran indicated that 
he retired in July 2005 and before that worked as a state 
patrol officer.  He stated he was forced to medically retire.  
The examiner saw the Veteran in June 2005 for a VA 
examination for the right knee.  At that time, he was on sick 
leave.  The Veteran reported that his orthopedic surgeon 
would not clear him for full duty as a patrol officer because 
he was unable to quickly exit a car and "pursue and subdue 
law violators."  

The Veteran complained of soreness rather than flare-ups.  
The examiner stated he does not require knee braces or canes, 
crutches and did use assistive devices at the examination.  
His activities of daily living were affected in that he could 
not participate in sports that involve running.  Physical 
examination revealed that the Veteran has a mild limp when he 
first arises from chair, then it corrects to normal.  A scar 
from surgery was noted, but no synovitis, effusion, or edema 
was found, unlike the last time he was evaluated.  The 
examination also showed no tenderness, a negative McMurray 
test, and no instability.  Range of motion of the right knee 
was from 0 degrees of extension to 98 degrees of flexion.  
Pain began at 98 degrees.  Repetitive motion testing revealed 
no further functional impairment.  

At the September 2007 DRO hearing, the Veteran reported that 
his right knee did not have flare ups, but "it just gets 
sore every now and then."  For example, at the end of each 
day his knee was sore.  He stated his right knee "gives 
way," gives out, feels unstable and buckles occasionally.  
He noticed soreness with repetitive use of his knee.  His 
knee never caused him to fall.  

In November 2007, the Veteran was given a VA examination for 
the purpose of evaluating his left knee.  The examiner 
reviewed the claims file and noted that service treatment 
records showed the Veteran injured his right knee after 
jumping off an armored personnel carrier.  The Veteran 
claimed that because of both knee surgeries he had completely 
given up his recreational activities and he was only doing 
some light weight lifting.  He was ambulating and driving 
well at this time.  

A December 2007 VA examination report reflects that the 
Veteran was currently working and on limited duty because he 
could not apprehend suspects or kneel.  Reports increased 
pain with cold weather and decreased range of motion.  He 
wore a neoprene brace on a daily basis.  He could ambulate 
from the waiting to the examining room without difficulty or 
limping.  

Physical examination showed the Veteran was able to flex the 
right knee to 100 degrees and was able to extend to 
5 degrees.  He had moderate crepitus, tenderness to 
palpation, and slight swelling.  He was unable to kneel and 
could only squat halfway down.  The examiner noted decreased 
range of motion in general.  The Veteran experienced 
increased pain with repetitive use but not further decreased 
range of motion.  

The December 2007 examiner also noted that the Veteran was 
currently working as a trooper but has been on limited duty 
because of his problems with his knees.  The examiner opined 
that regarding function impact of the knee replacements, the 
Veteran is able to conduct sedentary work.  The examiner 
noted the Veteran's usual job was working as a trooper which 
required apprehending suspects.  In his medical opinion, the 
Veteran is not able to do this work at this time or in the 
future.  

The Veteran's right knee is currently rated under DCs 5262 
and 5055; he is rated under the knee replacement code by 
analogy to the code regarding impairment resulting from 
malunion of the tibia and fibula as 30.  Under diagnostic 
code 5055, the minimum rating after replacement is 
30 percent.  

Although the Veteran was shown to have degenerative joint 
disease, he cannot receive an increase under diagnostic code 
5010 or 5003 (arthritis) because these codes cannot be 
combined with ratings based on limitation of motion 38 C.F.R. 
§ 4.71a, DC 5003, Note (1).  There is no support for 
combining these codes with diagnostic code 5262, impairment 
of the tibia and fibula.  An increased rating cannot be 
achieved through the arthritis codes.  

As mentioned, the Veteran is already being rated at 
30 percent under diagnostic code 5055, knee replacement.  To 
receive an increase under this code, chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity must be shown.  A review of the evidence 
shows that severe painful motion or weakness in the right 
knee is not shown.  A year after his right knee arthroplasty, 
in July 2006, his private physician judged his knee 
replacement to have good results and mentioned that he had 
resumed normal activities, except for high impact sports and 
his job as a trooper.  The August 2006 VA examiner also 
appeared to judge the Veteran to be greatly improved in 
comparison to when he was last examined, with none of the 
following found: synovitis, effusion, edema, tenderness, 
instability and negative McMurray's test.  At the December 
2007 VA examination, the examiner did note that Veteran wore 
a brace and had some limitation of motion, moderate crepitus, 
tenderness to palpation and slight swelling.  However, the 
Veteran ambulated without difficulty or limping.  The Veteran 
described being able to do some exercise and being able to 
walk adequately at the September 2008 hearing.  At that time 
he also stated that his knees had been "fine" since being 
replaced.  The evidence shows that the Veteran has residual 
impairment; however the weight of the evidence does not show 
severe painful motion or weakness in the affected extremity.  

The overall evidence also shows that an increase is not 
warranted under DC 5257, recurrent subluxation or lateral 
instability.  At the Veteran's September 2007 DRO hearing, he 
stated that his knee gives way, gives out, feels unstable and 
buckles occasionally.  No instability of the right knee was 
found at the November 2007 VA examination and it is not noted 
in the December 2007 VA examination.  No instability was 
noted in private records since the knee replacement either.  
The evidence does not show that an increased rating is 
warranted.  

The range of motion diagnostic codes also do not provide for 
an increase.  Range of motion was measured at the VA 
examinations and shown to be impaired, but not to the point 
of where a compensable evaluation would be warranted.  
Extension was 0 degrees (normal) at the August 2006 VA 
examination and 5 degrees (0 percent disabling) at the 
December 2007 VA examination.  Flexion was 98 degrees at the 
August 2006 VA examination (no rating warranted) and 
100 degrees at the December 2007 VA examination (no rating 
warranted).  No increase can be found under range of motion 
codes.  

No impairment has been shown resulting from malunion of the 
tibia and fibula (DC 5262).  No increase can be found under 
that code.  

As for other considerations, the Board has considered 
functional loss and pain on use as required by DeLuca v. 
Brown, 8 Vet. App. 202.  The December 2007 examiner noted 
that the Veteran had increased pain, but not decreased range 
of motion with repetitive use.  At no point during this 
appeal for the right knee does the Board find that a higher 
rating is warranted under DeLuca.  There has been not been an 
adequate showing of weakened movement, excess fatigability, 
incoordination, and deformity to warrant an increase.  

Based upon the guidance of the Court in Hart v. Mansfield, 
21 Vet. App. 509-510, the Board has considered whether any 
staged ratings are appropriate.  In the present case, the 
Board finds that no staged ratings are warranted.  

As for a referral for extraschedular consideration, the 
Veteran reported having to retire early from his position as 
a state trooper due to his knees.  He sent a partial copy of 
a certificate showing that he had retired in July 2005.  Both 
his private doctor and the December 2007 VA examiner 
acknowledged that the Veteran could not continue in his 
current position due to his knee condition.  The December 
2007 VA examiner reiterated that the Veteran was fit to do 
sedentary work and implied that the Veteran was on a part-
time or limited duty status.  The evidence shows that the 
Veteran retired in July 2005.  The Veteran reported several 
times having to use up his sick time during his left knee 
replacement as the impetus for his retirement.  The evidence 
as a whole does not suggest that this case presents an 
exceptional or unusual disability picture such that the 
Veteran is unable to secure and follow substantially gainful 
employment due to his service-connected disability.  The 
Veteran did not report, nor does the evidence show that 
frequent hospitalizations occurred due to his right knee.  
The Veteran has not shown in this case that his residuals of 
a total right knee replacement results in unusual disability 
or impairment that renders the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  

Under these circumstances, there is no basis to assign a 
higher evaluation for the Veteran's the residuals of a total 
right knee replacement with history of meniscectomy and 
degenerative arthritis (currently rated as 30 percent 
disabling).  The benefit of the doubt doctrine is not 
applicable here and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  

	B. Earlier Effective Date 

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 2001) and 
38 C.F.R. § 3.400 (2008).  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim for service connection, and a claim re-opened 
after final adjudication, "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on an original claim, and of a claim re-
opened after final disallowance, "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400(a) (2008).  (emphasis 
added).

A claim that specifically identifies the benefit sought must 
be filed in order to obtain such benefit.  38 U.S.C.A. § 
5101(a); see Mitscher v. West, 13 Vet. App. 123, 127 (1999).  
A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2008).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2008).  VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).  If VA fails to forward an application form to 
the claimant after receipt of an informal claim, then the 
date of the informal claim must be accepted as the date of 
claim for purposes of determining an effective date.  
Servello, 3 Vet. App. at 200.

The Veteran contends in his December 2007 notice of 
disagreement with the RO decision: 

My initial claim from June 6, 2006 has always 
been that the combination of my service-connected 
injury and left knee replacement surgery were the 
cause of all my knee difficulties.  Since my 
claim for compensation for my left knee 
replacement was granted this should be 
retroactive to the date of my initial claim of 
June 6, 2006.

In his June 2008 substantive appeal, he claimed he had always 
stated that "the combination of both knees forced me to 
retire from my job ... Starting date should be July 1, 2006."  

Review of the record shows the Veteran applied for service 
connection for an increase of his right knee disability which 
was received on June 6, 2006.  This correspondence, in its 
entirety, reads: 

Dear Sir, I have had to retire from my job as a 
trooper with the [redacted] highway patrol due to 
my service connected disability resulting in 
total knee replacement surgery.  I am requesting 
an increase in my disability of 30 percent.  
[Veteran's claims number, name and signature]  

At the September 11, 2007 DRO hearing, the transcript shows 
that the Veteran was asked, "And are you wishing to claim 
your left knee as secondary to your right knee?"  He replied 
yes.  He was then advised that he needed to submit a formal 
claim for his left knee and also that the left knee had never 
been considered.  He replied "Ok."  The claims file 
reflects that the Veteran submitted correspondence on 
September 11, 2007 that stated the following: "I am 
requesting to re-open my claim for service connection of my 
left knee secondary to my right knee with residual effects of 
arthritis and pain, loss of range of motion and reduced 
function" (sic).  In November 2007, the RO granted service 
connection for a left total knee replacement with an 
evaluation of 30 percent, effective September 11, 2007.  

The Board finds that the September 11, 2007 correspondence 
was the date of the claim for a left total knee replacement.  
The Veteran asserts that the June 6, 2006 correspondence was 
a claim for his left knee; however, this document does not 
mention the left knee.  The June 6, 2006 letter only refers 
to a "service-connected disability" and at the time the 
only thing the Veteran was service connected for was his 
right knee.  Additionally, the September 2007 DRO transcript 
shows that the issue regarding his left knee was clarified at 
that hearing, the Veteran was advised to file a formal claim, 
and the claims file reflects that he did so on September 11, 
2007.  

An informal claim was not submitted under § 3.155 because no 
communication was ever filed prior to September 2007, 
indicating the veteran's intent to apply for service 
connection for left knee disability.  An informal claim must 
identify the benefit sought.  See Brannon v. West, 12 Vet. 
App. 32, 34 (1998) (noting that VA "is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed and citing Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995) for the proposition 
that VA is not required to do a "prognostication" but to 
review issues reasonably raised by the substantive appeal).  

An informal claim was not submitted under § 3.157 because, 
since the veteran had not been granted service connection for 
left knee disability prior to September 11, 2007, "the mere 
receipt of medical records [prior to that date] cannot be 
construed as an informal claim [under § 3.157]." See Lalonde 
v. West, 12 Vet. App. 377, 382 (1999).  In other words, had 
this been a claim for an increased rating for an already 
service-connected condition, then the Board could have found 
that VA clinical records reflecting treatment for left knee 
disability constituted an informal claim for an increased 
rating.

In light of the foregoing, an effective date earlier than 
September 11, 2007, is not warranted in this case under VA 
regulations governing effective dates for grants of service 
connection.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2008).  

        C. TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2008).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2008).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2008).  

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the Veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  38 C.F.R. § 4.16(a) (2008).  
For the one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: Disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable.  Id.  The existence or 
degree of non-service connected disabilities will be 
disregarded if the above-stated percentage requirements are 
met and the evaluator determines that the Veteran's service-
connected disabilities render him incapable of substantial 
gainful employment.  Id.  All Veterans who are shown to be 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where 
the schedular criteria are not met, an extraschedular rating 
is for consideration.  38 C.F.R. § 3.321 (2008).  

		1. Prior to September 11, 2007

The claims file reflects that prior to September 11, 2007 the 
Veteran did not meet the schedular criteria for a TDIU.  The 
Veteran filed his formal and informal claim for a TDIU in 
December 2006.  In his formal claim, he stated that he felt 
he should be compensated more than 30 percent after being 
forced to retire because of his service-connected knee.  At 
the time, the Veteran was service-connected for his total 
right knee replacement at a 30 percent evaluation.  From 
September 11, 2007, the Veteran was service-connected at a 
30 percent evaluation for both left and right knee total knee 
replacements.  As such, after September 11, 2007, the 
schedular requirements were met under 38 C.F.R. § 4.16(a).  
The Board will consider the period prior to September 11, 
2007 first.  

As background, an April 2005 private doctor's letter shows 
the Veteran had degenerative joint disease of the right knee.  
He was to start medical leave in mid-April and have surgery 
in early May 2005.  "His disability will last for an 
undetermined period of time," the doctor wrote.  

A July 2005 certificate shows the Veteran retired from his 
job as a state trooper.  In his June 2006 claim for an 
increase for the right knee, the Veteran stated that he had 
to retire from his job as a state trooper due to his 
service-connected disability resulting in total knee 
replacement surgery.  The Veteran submitted his work 
description, which was received in July 2006.  The Veteran's 
work description as a state trooper included: "Makes 
arrests, apprehends criminals/suspects, disperses a crowd, 
breaks up fights, participates in manhunts" and "ability to 
move and/or carry victims of traffic or related accidents."  

A July 2006 private medical record shows the Veteran was seen 
for bilateral total knee arthroplasties; the right had been 
performed a year ago and the left was before that.  He had 
good results and had resumed relatively normal activities.  
The Veteran's doctor opined that the Veteran doesn't meet 
requirements to fulfill his duties as a state trooper and 
stated that it was questionable as to whether he could 
pursue, subdue and arrest law violators.  His overall result 
was good, but he was still disadvantaged when it came to his 
job.  

At an August 2006 VA examination for an increased rating of 
the right knee, the examiner noted that the Veteran retired 
in July 2005 from being a state patrol officer.  The Veteran 
was forced to medically retire.  The examiner saw the Veteran 
in June 2005 for a VA examination for the right knee.  At 
that time, he was on sick leave.  The Veteran reported that 
his orthopedic surgeon would not clear him for full duty as a 
patrol officer.  

As mentioned, the Veteran filed his claim for a TDIU in 
December 2006.  In a December 2006 statement, the Veteran 
stated he was forced to retire because he used all sick time 
to recover from second total knee replacement surgery within 
two years.  He submitted all medical records from knee 
surgeries.  In February 2007, the Veteran's employer sent a 
letter confirming that the Veteran was employed from March 
1977 to his retirement in July 2005.  

It is the policy of the VA that all Veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of a service- connected disability shall be rated 
totally disabled.  38 C.F.R. § 4.16(b).  If a Veteran fails 
to meet the applicable percentage standards enunciated in 
38 C.F.R. § 4.16(a), as here, an extra-schedular rating is 
for consideration where the Veteran is unemployable due to 
service-connected disability under 38 C.F.R. § 4.16(b).  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board must 
evaluate whether there are circumstances in the appellant's 
case, apart from any non-service-connected condition and 
advancing age, which would justify a total rating based upon 
individual unemployability, due solely to the Veteran's 
service-connected conditions.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  

According to the Veteran's TDIU application, he completed 
three years of college.  He stated that his disability 
affected full-time employment on April 23, 2005.  This date 
is also that last date he worked full time and the date he 
became too disabled to work.  He worked for 28 years as a 
state trooper.  At the September 2008 Board hearing, he said 
he completed two years of college without earning an 
associate's degree (Transcript, p 6).  

For the Veteran to prevail on his TDIU benefits claim during 
this appeal period, it is necessary that the record reflect 
some factor which takes his case outside the norm of other 
such veterans.  38 C.F.R. §§ 4.1, 4.15 (2008).  The sole fact 
that the Veteran is unemployed or has difficulty obtaining 
employment is not enough.  The assignment of a rating 
evaluation is itself recognition of industrial impairment.  
The question is whether the Veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the appellant can find employment.  See Van Hoose, 
4 Vet. App. at 363.  

For the period on appeal, there has been no determination 
that the Veteran has been rendered unable to secure or follow 
a substantially gainful occupation by reason of his right 
total knee replacement rated as 30 percent disabling.  In 
July 2006, the private doctor stated that the Veteran could 
no longer work as a state trooper, not that he was unable to 
work at all.  The Veteran has completed some college and has 
employment experience in law enforcement.  It is clear that 
the Veteran would not be precluded from participating in some 
form of sedentary employment utilizing his education and 
experience.  The circumstances, apart from advancing age and 
any nonservice-connected disability, do not justify a total 
rating based upon individual unemployability based on the 
right total knee replacement.  The evidence does not suggest 
that this case presents an exceptional or unusual disability 
picture such that the current schedular rating for the time 
period is impractical.  As a result, referral for 
extraschedular rating under 38 C.F.R. § 4.16(b) is not 
warranted.  

		2. From September 11, 2007

As mentioned, from September 11, 2007, the Veteran met the 
schedular requirements under the provisions of 38 C.F.R. 
§ 4.16(a).  Entitlement under both 38 C.F.R. § 4.16(a) and 
(b) will be considered.  

At the September 2007 DRO hearing, the Veteran again reported 
that his private doctor said if he had the second knee 
replacement he would not sign off on his fitness to return to 
duty.  A trooper is required to run and jump and doctor said 
that with two knee replacements he wouldn't be able to work 
the road anymore.  The Veteran asserted that he was a trooper 
for 28 years and was given a medical retirement due to a 
combination of both knees.  He had not sought any employment 
since retirement because being a police officer is all he has 
ever done.  

At the December 2007 VA examination, the report shows the 
Veteran stated he was currently working as a trooper but was 
been on limited duty because of his problems with his knees.  
The examiner opined that regarding function impact of both 
bilateral knee replacements, the Veteran was able to conduct 
sedentary work.  The examiner noted the Veteran's usual job 
was working as a trooper which required apprehending 
suspects.  In his medical opinion, the examiner stated that 
the Veteran was not able to do this work at this time or in 
the future.  "He is not able to resume his usual duties as a 
highway patrolman, nor will he be able to do so because of 
his bilateral knee replacements."  

At the September 2008 Board hearing, the Veteran stated that 
since his knees were replaced they're fine in that the 
Veteran "can get around ok," but he still cannot do high 
impact sports like he used to do (Transcript, p 4).  He left 
the highway patrol in 2005 and hadn't done anything since 
then (Transcript, p 5).  He had two years of college with no 
associate's degree (Transcript, p 6).  He worked out his 
upper extremities, but not his lower extremities.  Id.  He 
demonstrated that his left knee did not have full extension, 
but his right knee did (Transcript, p 8.)  The Veteran felt 
that due to having had to retire early, one knee should be 
rated higher than the other (Transcript, p 9-10).  

On review of all evidence of record, the Board finds that the 
Veteran is not entitled to a TDIU.  The evidence in the file 
does show that the Veteran retired in July 2005 and was not 
on limited duty in as the December 2007 VA examination 
stated.  While the Veteran does exhibit some employment 
impairment due to his service-connected total knee 
replacements, the evidence does not show that the Veteran is 
totally unemployable due to these service-connected 
disabilities.  Both the Veteran's treating physician and the 
December 2007 VA examiner concluded that the Veteran's knee 
disabilities would no longer allow him to continue in his 
current job as a state trooper.  However, the treating 
physician did not state that the Veteran was unemployable and 
the VA examiner stated that the Veteran was capable of 
sedentary work.  There is no objective opinion in the file 
that states the Veteran is incapable of sedentary work.  

Considering the Veteran's education and his experience 
working in law enforcement, the Board concludes that he is 
not precluded from pursuing gainful employment due solely to 
service-connected disabilities.  The criteria for 
establishing a TDIU are not met.  As for 38 C.F.R. § 4.16(b), 
no exceptional or unusual disability picture has been shown 
to warrant a referral for extraschedular consideration.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim, that doctrine 
is not applicable.  See 38 U.S.C.A. 5107(b).  


ORDER

Entitlement to an increased rating for the residuals of a 
total right knee replacement with history of meniscectomy and 
degenerative arthritis, currently rated as 30 percent 
disabling, is denied.  

Entitlement to an effective date earlier than September 11, 
2007 for service connection for a left total knee replacement 
is denied.  

Entitlement to a TDIU is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


